United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3504
                         ___________________________

                                 Matthew W. Barnett

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  Americom Bank; Direct Express Payment Processing Services; Comerica, Inc.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 24, 2014
                                Filed: June 27, 2014
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Arkansas inmate Matthew Barnett appeals the district court’s1 interlocutory
orders denying his motions for default judgment and for preliminary injunctive relief.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Upon careful review, we conclude that this court lacks jurisdiction to review the
issues presented in this appeal. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th
Cir. 2006) (federal courts will raise jurisdictional issues sua sponte). First, the district
court’s orders denying Barnett’s motions for default judgment were not final
appealable orders. See Bean v. Dormire, 10 F.3d 538, 539 (8th Cir. 1993) (per
curiam) (district court’s order denying default judgment is not final appealable order).
Second, the district court’s denial of preliminary injunctive relief has become moot
because a final judgment has been entered against Barnett in the district court. See
Brooks v. Roy, No. 12-3175, 2014 WL 715611, at *1 (8th Cir. Feb. 26, 2014)
(unpublished per curiam) (interlocutory appeal from denial of preliminary injunctive
relief becomes moot once final judgment is entered; appeal from order regarding
injunction does not stay other proceedings before district court and does not prevent
district court from deciding litigation on merits); see also Beaulieu v. Ludeman, 690
F.3d 1017, 1024 (8th Cir. 2012) (court properly dismisses claim as moot if it has lost
its character as present, live controversy; appellate court lacks jurisdiction over cases
in which, due to passage of time or change in circumstances, issues presented will no
longer be live or parties will not have legally cognizable interest in outcome of
litigation). Accordingly, we dismiss this appeal.
                         ______________________________




                                            -2-